Citation Nr: 0307650	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic synovitis and post-traumatic arthritis of the left 
knee with a history of a Baker's cyst and medial meniscus.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic synovitis and degenerative arthritis of the right 
knee with a history of torn medial meniscus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a May 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In a January 2002 decision, the Board remanded these matters 
to the RO for further development of the record.  The 
requested development has now been completed and these 
matters have been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by x-ray evidence of degenerative changes and 
complaints of pain with additional functional loss (including 
during flare-ups) due to pain, fatigue, weakness and 
incoordination which does not approximate limitation of 
flexion to 15 degrees or less, or approximate limitation of 
extension to 20 degrees or more.  

2.  The veteran's service-connected right knee disability 
manifested by x-ray evidence of degenerative changes and 
complaints of pain with additional functional loss (including 
during flare-ups) due to pain, fatigue, weakness and 
incoordination which does not approximate limitation of 
flexion to 30 degrees or less, or approximate limitation of 
extension to 15 degrees or more. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for chronic synovitis and post-traumatic 
arthritis of the left knee with a history of a Baker's cyst 
and medial meniscus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for chronic synovitis and degenerative 
arthritis of the right knee with a history of torn medial 
meniscus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports as well as VA treatment 
records, private treatment records, and private medical 
opinions.  Significantly, no additional pertinent evidence 
has been identified by the veteran as relevant to the issue 
on appeal and all identified evidence relevant to the issues 
decided herein has been associated with the claims folder.  
Moreover, in an April 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his right and left 
knee disabilities.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record demonstrates that service connection 
for a left knee disability was established by a September 
1985 rating action.  The RO assigned a zero percent 
evaluation.  In January 1999, the veteran sought an increased 
evaluation of his service-connected left knee disability and 
entitlement to service connection for a right knee 
disability.  

Upon VA examination of the joints dated in February 1999, the 
veteran complained of bilateral knee pain.  He denied locking 
of either knee, but did report a catching sensation in the 
left knee and a collapsing problem in both knees.  The 
veteran reported subjective feelings of weakness and poor 
coordination in both knees.  Fatigue was noted as generalized 
throughout the body.  Flare-ups with activity were noted as 
mainly bothering the knees.  Physical examination revealed 
some limping with both knees.  Knee motion was from zero to 
140 degrees bilaterally.  Both knees had some pain with 
movement.  There was no increase in joint fluid at either 
knee.  Patellar crepitation was moderate on the right and 
rather severe on the left.  Patellar pain was moderate 
bilaterally.  Quadriceps muscle development was satisfactory 
and equal.  The medial joint line was tender at the left knee 
and the lateral joint line was negative at both knees.  
Arthritic osteophytes were palpable medially at both knees, 
worse on the left.  Anterior cruciate ligament had a moderate 
laxity at the right knee, but was intact.   The other 
ligaments were noted as okay.  Anterior drawer sign allowed 
movement of four millimeters on the right and one millimeter 
on the left.  Both knees had well-healed arthroscopic scars.  
It was noted that radiological examination of both knees 
showed degenerative squaring of the medial femoral condyle, 
worse on the left.  There was an associated decrease in 
articular cartilage space in the medial compartment of both 
knees.  The patella had one-millimeter osteophytes at the 
joint surface.  The examiner noted that radiology might 
ignore these abnormalities, but the veteran did have definite 
signs of degenerative arthritis.  The examiner opined that 
the veteran's subjective symptoms were represented by a 30-
degree decrease in flexion of each knee.  The examiner also 
opined that the veteran experienced flare-ups representative 
of a 35-degree decrease in flexion of each knee.  

A private treatment record dated in February 1999 
demonstrates positive McMurray's test on the right knee as 
well as pain and crepitus with a valgus stress.  The left 
knee revealed decreased range of motion.  Drawer test was 
noted as negative bilaterally.  Medial and lateral 
collaterals were normal bilateral.  Moderate tenderness and 
crepitus were noted in the left knee to McMurray's test.  An 
assessment of possible meniscus tear of the right knee and 
degeneration of the left knee was noted.  A March 1999 
private medical statement demonstrates a positive McMurray's 
test on the right knee and pain and crepitus with a valgus 
stress of the right knee.  Examination of the left knee also 
demonstrated a decrease in range of motion.  Drawer test was 
normal bilaterally and medial and lateral collateral 
ligaments were normal bilaterally.  Moderate tenderness and 
crepitus was noted in the left knee with McMurray testing.  
An impression of possible meniscus tear of the right knee and 
degeneration of the left knee was noted.  

In a May 1999 rating action, the RO determined that a 20 
percent rating was warranted for the service-connected left 
knee and granted service connection for a right knee 
disability, evaluated as 10 percent disabling.  

A June 1999 private medical statement reflects a radiological 
finding of medial compartment degeneration mildly moderate in 
both knees.  There was no evidence of osteochondritis 
dessicans or other lesions.  The patella femoral joint was 
well preserved.  There was no evidence of fracture, 
dislocation, or other osseous pathology.  An impression of 
medial compartment arthrosis bilateral knees with possible 
degenerative medial meniscus bilateral knees.  Private 
medical records dated in October 1999 demonstrate the veteran 
underwent arthroscopic partial medial meniscectomy of his 
left knee.

VA progress notes dated in 1999 demonstrate complaints of 
chronic bilateral knee pain with subjective instability.  A 
March 1999 clinical record demonstrates no effusion, redness, 
or warmth bilaterally in the knees.  The veteran had zero to 
130 degrees range of motion on the left with medial joint 
line tenderness to palpation and to varus stress.  He had no 
varus or valgus laxity, negative anterior drawer sign, and a 
negative McMurray's sign.  The right knee had no joint pain 
to palpation.  The veteran had zero to 135 degrees range of 
motion in the right knee with no varus or valgus laxity.  The 
right knee had negative anterior drawer and negative 
McMurray's sign.  Radiological examination was noted as 
showing early degenerative changes in the medial compartments 
bilaterally.  An assessment of early degenerative joint 
disease, some patellofemoral syndrome was noted.  In July 
1999, range of motion in the knees was noted to be greater 
than 110 degrees flexion bilaterally.  The knees were noted 
as stable to varus and valgus stress.  Radiological 
examination was noted as showing mild to moderate medial 
compartment narrowing which was symmetric bilaterally with 
some small marginal osteophytes.  

A May 2000 VA examination report reflects no palpable 
crepitus with active range of motion in the left knee.  There 
was no focal or repetitive tenderness about the left knee.  
Drawer and Lachman tests were noted as negative.  Examination 
of the right knee revealed no palpable crepitus and no focal 
or repetitive tenderness.  Stress testing of the medial and 
lateral-collateral ligaments of both knees at zero degrees 
extension and 30 degrees flexion revealed the knees to be 
balanced and intact.  An impression of bilateral anterior 
knee pain was noted.  

VA treatment records dated from 2000 to 2001 demonstrate the 
veteran was undergoing physical therapy treatment of his 
right knee.  An October 2000 clinical record notes that a 
magnetic resonance imaging (MRI) study of the left knee 
showed a medial meniscus tear.  A positive McMurray's click 
test was noted.  Range of motion was noted as excellent from 
zero to 130 degrees.  It was noted the veteran had no 
instabilities for anterior medial and lateral stressing or 
posterior stressing.  

At his October 2001 Board hearing, the veteran complained of 
pulsating pain in both knees.  He stated that he had a lot of 
arthritis in his knees.  The veteran testified that nothing 
really helped his knee pain other than staying off of them.  

Upon VA examination dated in April 2002, the examiner noted 
that the veteran's service records and entire claims folder 
had been reviewed.  The veteran complained of a pins and 
needles feeling in the left knee when he gets up in the 
mornings.  He reported experiencing a pulsating pain later on 
in the day both medially and laterally.  He also reported 
occasional severe pain at which time his knee would freeze.  
In regard to the right knee, the pain was noted as felt 
anterior-medially and laterally.  Physical examination 
revealed a well-healed and nontender scar on the left knee.  
The examiner noted a small effusion in the left knee.  The 
knee hyperextended five degrees and flexed to 144 degrees.  
There was no effusion, swelling or prominence of the synovium 
of the right knee.  Radiological examination of the knees 
revealed mild narrowing medially of both knee joints.  The 
examiner opined that the veteran did have residual and 
permanent impairment of the left knee.  He opined that the 
veteran's symptoms resulted in a further loss of 15 degrees 
of flexion of the left knee, which had complete flexion at 
that time.  The examiner noted a meniscus tear in the right 
knee.  

VA clinical records dated in 2002 demonstrate assessments of 
knee strain with findings of good range of motion without 
pain, no point tenderness, and a stable knee with no lateral 
laxity.  An April 2002 radiology report of both knees 
reflects mild osteoarthritic changes bilaterally, more 
pronounced on the right where the joint space was somewhat 
narrowed medially.  No joint fluid or loose body was seen.  
An impression of relatively mild osteoarthritis, right more 
pronounced than the left, was noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected chronic synovitis and 
degenerative arthritis of the left knee is current evaluated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260.  The service-connected chronic 
synovitis and degenerative arthritis of the right knee is 
currently evaluated as 10 percent disabling pursuant to the 
same Diagnostic Codes.  Diagnostic Code 5010 applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

A review of the relevant medical evidence demonstrates range 
of motion in the left knee varying from zero to 140 degrees 
to greater than 110 degrees.  In this regard, the Board notes 
that normal range of motion of a knee is from 0 to 140 
degrees.  See 38 C.F.R. § 4.17, Plate II.  The February 1999 
VA examiner opined that the veteran's subjective complaints 
represented a 30 degree decrease in flexion in each knee and 
flare-ups represented a 35 degree decrease in flexion in each 
knee.  Upon VA examination dated in 2002, the left knee 
hyperextended 5 degrees and flexed to 144 degrees.  The 
examiner noted a small effusion in the left knee.  The 
examiner opined that the veteran did have residual and 
permanent impairment of the left knee.  He further opined 
that the veteran's symptoms resulted in a further loss of 15 
degrees of flexion of the left knee.  Although the objective 
medical evidence does demonstrate some loss of motion in the 
left knee, it does not satisfy the criteria for the 
assignment of an evaluation in excess of 20 percent pursuant 
to Diagnostic Code 5260 or 5261.  The medical evidence does 
not show limitation of motion anywhere near the ranges of 
flexion or extension which would warrant a rating in excess 
of the current 20 percent, even after considering additional 
functional loss during flare-ups.

Further, with regard to the right knee, the medical evidence 
demonstrates range of motion varying from zero to 140 degrees 
to greater than 110 degrees.  As previously noted, the 
February 1999 VA examiner opined that the veteran's 
subjective complaints represented a 30 degree decrease in 
flexion in each knee and flare-ups represented a 35 degree 
decrease in flexion in each knee.  VA clinical records dated 
in 2002 demonstrate findings of good range of motion without 
pain or point tenderness.  The April 2002 VA examination 
report notes no effusion, swelling, or prominence in the 
right knee.  Although these findings do demonstrate some loss 
of motion, they do not satisfy the criteria for the 
assignment of an evaluation in excess of 10 percent pursuant 
to Diagnostic Code 5260 or 5261.  It is clear that the 
demonstrated ranges of motion of the right knee also do not 
approach those required for a higher rating.

The Board recognizes that the veteran's service-connected 
left and right knee disabilities result in pain and some 
limitation of motion.  However, even considering the lowest 
reported limitation of flexion (to 110 degrees) and conceding 
that there could be an additional 30 to 35 degree functional 
loss during flare-ups, it is clear that there is no 
limitation of flexion to anywhere near 15 degrees as required 
for a rating in excess of 20 percent for the left knee or 
anywhere near 30 degrees as required for a rating in excess 
of 10 percent for the right knee under Code 5260.  There is 
also no evidence showing extension limited to 20 degrees so 
as to warrant a rating in excess of 20 percent for the left 
knee or limited to 15 degrees so as to warrant a rating in 
excess of 10 percent for the right knee under Code 5261.  In 
other words, the clear preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent for 
the left knee and entitlement to a rating in excess of 10 
percent for the right knee under Diagnostic Codes 5010, 5260, 
5261.

The Board also recognizes that the veteran has complained of 
constant pain and the medical evidence indicates some 
functional loss due to pain.  However, the currently assigned 
ratings contemplate the additional functional loss due to 
pain.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999), held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that where an evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59.  However, in evaluating the veteran's left 
and right knee disabilities the Board has considered the 
veteran's subjective complaints of weakness, fatigability, 
instability, pain, and additional functional loss.  
Nevertheless, the criteria for a rating in excess of the 
current 20 percent for the left knee and 10 percent for the 
right knee have not been met.  The Board notes that the 
veteran's reported fatigue was noted as throughout his body, 
not just his knees, in the February 1999 VA examination 
report.  Clinical records dated in 1999 and 2002 demonstrate 
no findings of instability and objective findings of no joint 
pain to palpation in the right knee and no point tenderness.  
Moreover, even considering the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b), the evidence does not otherwise show 
that the degree of impairment more nearly approximates the 
criteria for a rating in excess of 20 percent for the left 
knee or 10 percent for the right knee under applicable 
diagnostic criteria.  See also 38 C.F.R. § 4.7.

The Board notes that consideration of Diagnostic Code 5257, 
which contemplates recurrent subluxation or lateral 
instability, is not warranted as the objective medical 
evidence demonstrates essentially normal medial and lateral 
collateral ligaments, no varus or valgus laxity, and no 
instabilities for anterior medial and lateral stressing or 
posterior stressing.  While the February 1999 examination 
revealed moderate laxity of the anterior cruciate ligament of 
the right knee, subsequent medical examinations did not 
document any lateral instability or recurrent subluxation.  
Likewise, the medical evidence does not demonstrate objective 
findings of right or left knee ankylosis, dislocated 
cartilage, or impairment of the tibia and fibula.  Thus, 
consideration of Diagnostic Codes 5256, 5258, and 5262 is 
also not warranted.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's left or right 
disabilities, in and of themselves, result in marked 
interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  

Finally, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims of 
entitlement to increased ratings of left and right knee 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  The Board further concludes that further remand or 
development of these issues is not warranted as the veteran 
has been afforded VA examinations of his knees in 1999 and 
2002.  Both examiners noted the degree of additional loss of 
motion due to flare-ups and subjective symptoms.  


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

